Case 8:19-cv-00244-SCB-AAS Document 117 Filed 03/29/19 Page 1 of 2 PageID 1545

                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 WYNDHAM VACATION OWNERSHIP,
 INC, ET AL.,
              Plaintiffs,
 v.                                                                 Case No. 8:19-cv-244-T-24 AAS
 CLAPP BUSINESS LAW, LLC, ET AL.,
              Defendants.
 ___________________________________/

              CASE MANAGEMENT AND SCHEDULING ORDER
      1.     TRIAL: This case is scheduled for a jury trial in Tampa, Florida, during the
 December 2020 trial calendar. The trial is estimated to last 11 days.

         2.      PRETRIAL CONFERENCE: A Pretrial Conference will be held before the
 Honorable Susan C. Bucklew, United States District Judge, in Courtroom 10B of the Sam M.
 Gibbons United States Courthouse, in Tampa, Florida, on November 4, 2020 at 8:30 a.m.
 Parties are directed to meet the pretrial disclosure requirements and deadlines in Fed. R.Civ. P.
 26(a)(3) and to adhere to all requirements in Local Rule 3.06 concerning final pretrial
 procedures. The parties shall file a JOINT Pretrial Statement no later than three (3) business
 days before the date of the Pretrial Conference. Failure to do so, may result in the imposition of
 sanctions. The Pretrial Conference shall be attended by lead trial counsel who is vested with full
 authority to make agreements touching on all matters pertaining to the trial.

         3.      DISCLOSURE OF EXPERT TESTIMONY: Plaintiff will disclose the identity
 of any expert witnesses and expert reports by March 2, 2020. Defendant will disclose the
 identity of any expert witnesses and expert reports by April 2, 2020.

         4.      THIRD PARTY CLAIMS, JOINDER OF PARTIES & AMENDMENTS:
 Parties shall have until April 29, 2019 to file Third Party Claims, Motions to Join Parties, and
 Motions to Amend Pleadings.

        5.      DISCOVERY CUTOFF: All discovery is to be completed by the parties on or
 before June 1, 2020.

        6.      DISPOSITIVE MOTIONS CUTOFF: Dispositive motions shall be filed on or
 before July 1, 2020. Responses thereto shall be filed no later than 14 days after the filing date of
 the motion.

         7.      MEDIATION: The parties shall participate in court-annexed mediation on or
 before June 15, 2020. The parties shall file a stipulation selecting a mediator within sixty (60)
 days of the date of this order. The list of certified mediators is available in the Clerk's Office or
 on the internet at www.flmd.uscourts.gov under "Attorney Resources." Additionally, at
 least 45 days prior to the mediation deadline, Plaintiff shall file a notice that informs the
 Court of the date on which the parties’ mediation is scheduled.
Case 8:19-cv-00244-SCB-AAS Document 117 Filed 03/29/19 Page 2 of 2 PageID 1546


        8.      DAUBERT MOTIONS: Daubert motions shall be filed on or
 before July 1, 2020. Responses thereto shall be filed no later than 14 days after the filing date of
 the motion.

         19.   Motions to amend any pleading or to continue the pretrial conference, trial or any
 other scheduled deadlines are distinctly disfavored after entry of the Case Management and
 Scheduling Order. (See Local Rules 3.05(c)(2)(E) and 3.05(c)(3)(D)).

        10.    SUMMARY JUDGMENT PROCEDURES: The following procedures shall be
 followed by the parties:

                (a)     A party's claims or defenses for which summary judgment is sought shall
                        be presented in a single motion, and legal memorandum. Multiple
                        motions for summary judgment will not be permitted.

                (b)     Any party opposing a summary judgment motion shall file a memorandum
                        of law in opposition no later than 14 days after the filing date of the
                        motion.

                (c)     Pursuant to Rule 56, Fed.R.Civ.P., as interpreted by the Eleventh
                        Circuit Court of Appeals, the parties are hereby put on notice that the
                        Court will take any motion for summary judgment and all materials
                        in support or in opposition thereto under advisement as of the last day
                        for filing pleadings pertaining to the motion for summary judgment,
                        as that date is mandated by the rules of procedure or by order of the
                        Court. Failure to respond to a motion for summary judgment shall
                        indicate there is no opposition to the motion and may result in final
                        judgment being entered without a trial or other proceeding.

                (d)     Motions to extend time or to alter any requirements set forth in this order
                        or the other rules governing summary judgment motions, including the
                        page limit for memoranda of law pursuant to the Local Rules, are
                        distinctly disfavored.

                (e)     Oral argument or hearings will generally NOT be held on the motion.

        11.    CONSENT TO TRIAL BY MAGISTRATE JUDGE: In accordance with 28
 U.S.C. 636(c) and Fed.R.Civ.P.73, the parties may consent to have the assigned United States
 Magistrate Judge conduct any and all further proceedings in this case, including the trial.

        12.    SETTLEMENTS: Counsel shall immediately notify Chambers or the Courtroom
 Deputy Clerk if their case has settled. (See Local Rule 3.08). Notices of settlement must be in
 writing.

        DONE and ORDERED at Tampa, Florida, this 29th day of March, 2019.




 Copies to:     All parties & Counsel of Record
